Citation Nr: 0322390	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from October 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

A June 2001 Board decision remanded the case for additional 
development.  The development was completed and the case was 
returned to the Board for further appellate review.  The 
appellant's representative submitted additional comments on 
his behalf in June 2003.



FINDINGS OF FACT

1.  The service medical records do not contain any 
complaints, findings, or treatment, for PTSD or any other 
acquired psychiatric disorder.

2.  The appellant's military service included naval service 
aboard the USS Forrestall off the shores of Vietnam.

3.  The appellant's claimed in-service stressor is verified.

4.  There is no competent credible medical evidence on file 
which shows linkage between the veteran's in-service stressor 
and any PTSD currently manifested.  PTSD is not currently 
clinically established.



CONCLUSION OF LAW

PTSD has not been shown by competent credible evidence to 
have been incurred in, or aggravated by, military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(b), 3.304(f), 4.125 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The June 2001 Board decision informed the 
appellant of the provisions of the VCAA and VA's general 
obligations thereunder, as well as the evidence required to 
substantiate his claim.  Further, in a February 2002 letter, 
the RO informed the appellant of the provisions of the VCAA 
and VA's obligations thereunder, to include the duty to 
assist.  The February 2002 letter informed the appellant that 
the RO would schedule necessary medical examinations to help 
him substantiate his claim and also would assist him in 
obtaining records.  As concerns who would obtain which 
records, the June 2001 Board decision informed the appellant 
of the assistance actions for which the RO would be 
responsible.  The decision instructed the RO to obtain from 
the appellant the identity of all persons or agencies who had 
treatment records related to his claim, and for the RO to 
schedule a medical examination.  The February 2002 RO letter 
again informed the appellant of this and provided him VA 
Forms 21-4142 to sign and return so that the RO could obtain 
any records identified.  The appellant was instructed to 
inform the RO if he had no medical evidence to submit.

The Board notes the appellant's representative's assertion in 
the June 2003 brief that the VCAA mandates a more 
particularized notice to the appellant than that provided, as 
regards to who would obtain what evidence.  As set forth 
above, however, the Board finds that the appellant was 
sufficiently notified of what evidence the RO would obtain 
and what evidence he was to obtain.  Essentially, the RO 
informed the appellant that it would obtain all evidence 
identified by the appellant.  The Board also notes the 
appellant's representative's averment that any required VCAA 
notice issued after a case has been adjudicated is null and 
of no practical assistance, as it negates the purpose of the 
required notice.  As concerns this averment, the Board notes 
the fact that the appellant's claim was filed and pending 
prior to the enactment of the VCAA.  Further, as set forth 
above, the Board notes the probability that the notice 
provisions of the VCAA do not even apply to the appellant's 
claim.  See Dyment v. Principi, supra.  Therefore, the Board 
finds that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO has obtained all 
records identified, to include records of the Social Security 
Administration (SSA) and has scheduled the appellant for 
medical examinations.  All records obtained have been 
associated with the claim file.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant filed his claim in August 1998.  
His claimed in-service stressor is an extensive fire which 
occurred while he was aboard the USS Forrestall, which was 
stationed off the coast of Vietnam in July 1997.  The fire 
killed 134 crewmen.  The appellant claims he was involved in 
substantial firefighting duty and in helping to remove killed 
and wounded sailors.  Official Navy personnel records confirm 
the appellant's presence aboard the USS Forrestall at the 
time of this tragic event.

An April 1998 discharge summary from VA inpatient treatment 
for alcohol dependence reflects an Axis I diagnosis which 
does not include PTSD.

A May 1998 treatment note reflects the appellant presented 
and requested a psychiatric evaluation for PTSD as a result 
of his USS Forrestall experience.  The entry reveals a 
diagnosis of rule out PTSD, alcohol dependence in remission, 
and history of marijuana, cocaine, and heroin, abuse.

In November 1998, the appellant received a mental evaluation 
by a private psychologist as part of a disability 
determination for the Pennsylvania Bureau of Disability 
Determinations.  This evaluation also was referenced by a SSA 
administrative law judge, who ruled the appellant was 
entitled to disability due to residuals of physical injuries 
and a mental disorder.  The appellant presented with a report 
of problems with PTSD, chronic pain from degenerative 
arthritis, hepatitis C, alcohol abuse and dependence, brain 
damage resulting from a 1995 automobile accident, and 
depression.  The appellant reported the USS Forrestall fire 
and his role in it, wherein the appellant placed the fatality 
count at 174, which included two of his friends from the 
local area.  He stated he saw charred body parts, and he 
still has nightmares wherein he hears men screaming, he 
rarely sleeps more than two hours, becomes anxious on hearing 
of any military action, and he is detached from others.  The 
appellant reported a long history of alcohol and drug abuse 
after his discharge from the Navy.

The evaluator noted that the appellant was mentally confused 
and had trouble organizing his thoughts.  The appellant was 
oriented to time, place, and person.  His memory was spotty 
and vague for recent events, he did not appear able to 
control his impulses, and his judgment was poor.  The 
evaluator rendered a multi-axial diagnoses of: PTSD, dementia 
as a result of head injury, major depression with suicide 
thoughts, drug and alcohol abuse and dependence, very heavy 
in the past, back injury and degenerative arthritis resulting 
in chronic pain, and hepatitis C.  The examiner noted that it 
was hard to tell whether the appellant's mental impairments 
were caused by the automobile accident or alcohol abuse.  The 
evaluator did not provide any opinion as to the etiology of 
the diagnosed PTSD.

The appellant received a VA PTSD evaluation in March 2000, 
which included a review of the case file by the examiner.  
The appellant related that he was at the opposite end of the 
ship when the first explosion occurred, and that the 
concussion knocked him to the ground.  Afterwards, he and 
others spent a number of hours helping evacuate the wounded 
from the hangar bay to the flight deck for medical air 
evacuation.  The next day, the appellant and others were 
involved in cleaning the flight deck, where he was exposed to 
charred body parts.

The examination report reflects that the examiner noted a 
number of inconsistencies in appellant's account of events 
when compared with earlier iterations by him.  For example, 
in 1998, the appellant named a hometown friend who was 
killed, whereas in 1999 he said he could not name anyone who 
was killed.  The appellant denied being unable to name 
anyone.  The examiner also noted that, in 1999, the appellant 
stated he could hear a pilot screaming as he burned in the 
cockpit of his aircraft, whereas at the examination, he 
stated he was at the opposite end of the ship when the 
explosion occurred.  The March 2000 examination report 
further reflects that the appellant listed his symptoms as, 
feeling nervous and restless, difficulty sleeping, unless he 
passes out from alcohol consumption, a distaste for crowds, 
because they make him anxious and panicky, and that he does 
not trust people very much.  The appellant also related that 
his house was broken into and the government lied about why 
the Vietnam war was fought.

The examination report reflects that the examiner noted that, 
despite ample opportunity to explain in detail the 
psychological problems he was experiencing as a result of his 
experience aboard the USS Forrestall, he did not outline 
symptoms consistent with a PTSD diagnosis.  The examiner 
noted that, after the appellant opined the government lied 
about Vietnam, he went on to discuss philosophical issues 
which were entirely unrelated to this service experience and 
exposure to trauma.

The appellant was administered the Beck Depression Inventory, 
Symptom Checklist 90, and the Mississippi Combat Related 
Scale for PTSD.  The initial assessment of the appellant's 
test results was that the appellant, in all likelihood, was 
fabricating information, exaggerating his symptoms, and 
failing to follow through with recommended treatment options 
solely because he was seeking financial gain.  The 
examination report reveals that the tests indicated mild 
depression on one test but severe depression on another, as 
well as a pattern of exaggeration regarding symptoms.  
Further, the appellant's score on the Mississippi Scale was 
well above the cutoff for PTSD, but the examiner viewed it as 
too high for the one traumatic event experienced by the 
appellant.  After reviewing the test scores and assessing his 
interview of the appellant, the examiner concurred with the 
evaluator who administered the test; the appellant's results 
were invalid and inaccurate, except in terms of confirming 
the appellant's possible malingering.

The examiner's clinical assessment is that the appellant 
related inherently contradictory, and sometimes fabricated, 
information regarding his claimed symptomatology in an effort 
to present himself as emotionally damaged for financial 
purposes.  The appellant did not describe symptomatology 
consistent with PTSD.  The examiner opined the appellant's 
judgment and insight are impaired but as a result of 
excessive consumption of alcohol and illicit drugs.  The 
examiner rendered a multi-axial diagnosis of: Axis I, alcohol 
dependence, chronic, severe, active, marijuana dependence, 
chronic, probably mild to moderate, currently in reported 
remission, heroin dependence, chronic, probably mild to 
moderate, currently in reported remission; Axis II, deferred; 
Axis III, status post fracture of the lumbar spine in 1968, 
status post fracture of the mandible in 1991, hepatitis C, 
and carpal tunnel syndrome bilaterally; Axis IV, major 
stressors are limited finances, continuing addiction to 
alcohol and marijuana, and the difficulties associated with 
being economically strapped; Axis V, GAF = 55.  The examiner 
opined that the appellant does not meet the criteria for a 
diagnosis of PTSD, either in terms of identified stressors or 
of on-going symptoms.

An April 2001 treatment note reflects an entry which reveals 
an Axis I diagnosis which includes PTSD, veteran reports.

In February 2003, the appellant received a VA PTSD 
examination, which included a review of the entire case file 
and medical records by the examiner.  The examination report 
reflects that the examiner recorded the appellant's prior 
accounts of his claimed stressor, as well as the results of 
his prior evaluation.  The appellant reported that, in July 
1967, he was roused out of bed by a general quarters alarm.  
He reached topside and saw planes engulfed in flames.  
Initially, he was placed on a detail hosing down the bulk 
head, and then, for 15 to 45 minutes, he was involved with 
helping transport the wounded from the flight deck to the 
hangar bay, then later to the flight deck for medical 
evacuation.  Prior to his relief and return to his berthing 
area, he observed sailors with serious burns and heard others 
screaming in pain.

The examiner noted discrepancies between the appellant's 
account and accounts he reported at earlier evaluations.  The 
appellant reported that he is very anxious, he does not sleep 
well, and he continues to have real bad dreams.  He cannot go 
shopping, he has anxiety attacks, with shortness of breath, 
sweating, and shaking.  These symptoms last approximately 30 
minutes, and they occur three to four times a month.  The 
appellant did not report initial insomnia, frequent nighttime 
awakening, or terminal insomnia.  His nightmares consist of 
people coming at him or being chased or threatened by people.  
The examination report reflects that the appellant's mood 
generally was euthymic across the interview, and his affect 
was congruent with mood.  He did not exhibit any overt 
manifestations of anxiety or arousal when discussing his 
claimed stressor.  The appellant endorsed some symptoms 
consistent with a diagnosis of panic disorder, but he does 
not meet the criteria for such a diagnosis.  He reported 
depression and rated it a 6 on a scale of 1 to 10.  He did 
not endorse any vegetative or agitative symptoms consistent 
with depression.

The examiner opined that the appellant's reported 
symptomatology did not meet the diagnostic criteria for PTSD, 
either in terms of identifiable stressor or reported 
symptomatology.  The examiner did not administer any 
diagnostic tests as secondary to likely practice effects of 
retaking them.  The examiner rendered a multi-axial diagnosis 
of: Axis I, alcohol dependence, chronic, cocaine abuse, 
chronic; Axis II, deferred; Axis III, numerous physical 
health problems; Axis IV, chronic medical problems, 
polysubstance abuse; and, Axis V, GAF = 60.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.

The Board notes the November 1998 private diagnosis rendered 
as part of the appellant's SSA disability determination.  The 
Board also notes that the evaluator did not elaborate on the 
etiology of the putative diagnosis or otherwise provide a 
basis for linking the appellant's claimed stressor to any 
current PTSD symptomatology.  For this reason, the Board 
accords far less weight to this diagnosis than the diagnoses 
which resulted from the two VA evaluations.  The VA 
examinations included diagnostic tests in addition to 
evaluative interviews.  Both VA examiners, after reviewing 
the entire case file and medical records, concurred with the 
initial interpretations of these tests that they indicated 
the appellant was exaggerating his symptoms and probably even 
fabricating others.  Further, the VA examiners both opined 
that the symptomatology reported by the appellant did not 
meet the criteria for a diagnosis of PTSD.  Thus, although 
the appellant's claimed stressor is verified in terms of 
actual occurrence, competent medical authorities opine that 
there is no medical linkage between that stressor and his 
reported symptomatology.  38 C.F.R. § 3.304(f) (2002); Cohen 
v. Brown, supra.

Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

